[ADVISER LETTERHEAD] July 25, 2011 Mr. Stacey E. Hong, President Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Expense Limitation Agreement Dear Mr. Hong: Absolute Investment Advisers LLC (the “Adviser”) agrees to reduce its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividends on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) for the Absolute Opportunities Fund (the “Fund”), a series of the Forum Funds (the “Trust”), do not exceed 2.95%for Institutional Shares through July 31, 2012. This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminateon August 1, 2012. Very truly yours, Absolute Investment Advisers LLC /s/ Anthony R. Bosch By: Title:Principal
